Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.


Allowable Subject Matter

Claims 1-32 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (Jourdainne (US 20180059003 A1)[cited in the IDS in the applicant]) does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “said control signals operating the first and second laser emitters to alternately output, as the interrogation light beam: light from the first laser emitter at the selected H2S absorption wavelength; light from the first laser emitter at the selected CO2 absorption wavelength; and light from the second laser emitter at the selected H2O absorption wavelength; a multipass gas cell defining a chamber configured to receive the gas sample, the multipass gas cell having a light input optically coupled to 
As to claim 11, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a controller configured to send control signals to the laser emitter to alternately output light at the first and second absorption wavelengths as the interrogation light beam; a multipass gas cell defining a chamber configured to receive the gas sample, the multipass gas cell having a light input optically coupled to the laser emitter to inject the interrogation light beam inside said chamber, and a light output extracting the interrogation light beam from the chamber after multiple passes across said chamber; and a photodetector operatively connected to the light output of the multipass gas cell to receive the interrogation light beam therefrom” along with all other limitations of the claim. 

As to claim 18, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a controller configured to send control signals to the laser module, said control signals alternately operating the first and second laser emitters to output light at the H2S absorption wavelength or at the absorption wavelength of the additional gas contaminant as an interrogation light beam; a multipass gas cell defining a chamber configured to receive the gas sample, the multipass gas cell having a light input optically coupled to the laser module to inject the interrogation light beam inside said chamber, 
As to claim 24, the prior arts alone or in combination fail to disclose the claimed limitations such as, “controlling a wavelength of said interrogation light beam to alternately correspond to: an absorption wavelength of H2S; and an absorption wavelength of at least one additional contaminant; concurrently to said controlling of the wavelength of the interrogation light beam, detecting the interrogation light beam after multiple passes across said chamber, thereby obtaining detection signals; and processing said detection signals to obtain information about concentrations of H2S and of the at least one additional contaminant in the gas sample” along with all other limitations of the claim. 


Jourdainne only teaches: FIG. 2, cell 10 employs a first mirror 44 and an opposed second mirror 46. A small aperture 30 is provided in first mirror 44 through which the laser beam passes and forms beam 12A within the cell that first impacts second mirror 46. Beam 12A is reflected sequentially between mirrors 44 and 46 a number of times before exiting second mirror 46 through a small aperture 48…¶0075;  light beam 50 passes out aperture 48 in second mirror 46 after having been reflected many times between mirrors 44 and 46. Undergoing multiple reflections from the time beam 12A enters cell 10 until it exits through aperture 48 means that the beam has traversed a relatively long path equal to many times the length of cell 10…¶0077.



The closest references, Jourdainne and Kotidis et al. (US 9983126)[cited in the IDS filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886